Upon motion by plaintiffs for an order, pursuant to Rule 56.1, directing that the above-entitled action be submitted for deter*141mination by a motion for review of the administrative determination upon the agency’s record, defendant’s response thereto, upon all papers and proceedings had herein, and upon due deliberation, it is hereby
Oedered that plaintiffs’ motion be granted; and that this action shall be submitted for determination as prescribed by Rule 56.1; and it is further
Ordered that the motion papers and briefs submitted by the parties shall address the following issues:
(1) Whether the Secretary of Labor’s determination denying plaintiffs’ certification of eligibility for trade adjustment assistance pursuant to Section 223 of the Trade Act of 1974, 19 U.S.C. § 2273, violated plaintiffs’ Constitutional guaranty of equal protection under the law in that the Secretary’s determination resulted in dissimilar treatment of similarly situated workers without a rational or reasonable basis therefor; and
(2) Whether the Secretary of Labor’s findings and resulting determination denying plaintiffs’ certification of eligibility for trade adjustment assistance pursuant to Section 223 of the Trade Act of 1974, 19 U.S.C. § 2273, are supported by substantial evidence as contained in the administrative record certified and filed with this court;
and it is further
Ordered that plaintiffs serve and file their motion papers and brief no later than November 3,1981; and it is further
Ordered that defendant serve and file his response to plaintiffs’ motion papers and brief no later than December 3, 1981; and it is further
Ordered that plaintiffs serve and file their reply to defendant’s response no later than December 17,1981.